EXHIBIT 10.10

 
KNBT BANCORP, INC.
AMENDED AND RESTATED
2004 STOCK OPTION PLAN




ARTICLE I
ESTABLISHMENT OF THE PLAN


           KNBT Bancorp, Inc. (the “Corporation”) hereby amends and restates its
2004 Stock Option Plan (as amended and restated, the “Plan”) upon the terms and
conditions hereinafter stated., with the amendment and restatement effective as
of November 15, 2007.


ARTICLE II
PURPOSE OF THE PLAN


           The purpose of this Plan is to improve the growth and profitability
of the Corporation and its Subsidiary Companies by providing Employees and
Non-Employee Directors with a proprietary interest in the Corporation as an
incentive to contribute to the success of the Corporation and its Subsidiary
Companies, and rewarding Employees and Non-Employee Directors for outstanding
performance.  All Incentive Stock Options issued under this Plan are intended to
comply with the requirements of Section 422 of the Code, and the regulations
thereunder, and all provisions hereunder shall be read, interpreted and applied
with that purpose in mind.  Each recipient of an Option hereunder is advised to
consult with his or her personal tax advisor with respect to the tax
consequences under federal, state, local and other tax laws of the receipt
and/or exercise of an Option hereunder.


ARTICLE III
DEFINITIONS


           The following words and phrases when used in this Plan with an
initial capital letter, unless the context clearly indicates otherwise, shall
have the meanings set forth below.  Wherever appropriate, the masculine pronouns
shall include the feminine pronouns and the singular shall include the plural.


           3.01           “Advisory Director” means a person appointed to serve
in such capacity by the Board of either the Corporation or the Bank or the
successors thereto.


           3.02           “Bank” means Keystone Nazareth Bank & Trust Company,
the wholly owned subsidiary of the Corporation.


           3.03           “Beneficiary” means the person or persons designated
by an Optionee to receive any benefits payable under the Plan in the event of
such Optionee’s death.  Such person or persons shall be designated in writing on
forms provided for this purpose by the Committee and may be changed from time to
time by similar written notice to the Committee.  In the absence of a written
designation, the Beneficiary shall be the Optionee’s surviving spouse, if any,
or if none, his or her estate.


1

--------------------------------------------------------------------------------




           3.04           “Board” means the Board of Directors of the
Corporation.


           3.05           “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.


           3.06           “Code” means the Internal Revenue Code of 1986, as
amended.


           3.07           “Committee” means a committee of two or more directors
appointed by the Board pursuant to Article IV hereof, each of whom shall be a
Non-Employee Director (i) as defined in Rule 16b-3(b)(3)(i) of the Exchange Act
or any successor thereto, (ii) within the meaning of Section 162(m) of the Code
or any successor thereto and (iii) shall be independent as defined by the
Marketplace Rules of the Nasdaq Stock Market.


           3.08           “Common Stock” means shares of the common stock, $0.01
par value per share, of the Corporation.


           3.09           “Director” means a member of the Board of Directors of
the Corporation or a Subsidiary Corporation or any successors thereto, including
Non-Employee Directors as well as Officer and Employees serving as Directors.


           3.10           “Disability” means in the case of any Optionee that
the Optionee: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Corporation or the Bank (or
would have received such benefits for at least three months if he had been
eligible to participate in such plan).


           3.11           “Effective Date” means the date upon which the Board
originally adopted this Plan.


           3.12           “Employee” means any person who is employed by the
Corporation or a Subsidiary Company, or is an Officer of the Corporation or a
Subsidiary Company, but not including directors who are not also Officers of or
otherwise employed by the Corporation or a Subsidiary Company.


           3.13           “Employer Group” means the Corporation and any
Subsidiary Company which, with the consent of the Board, agrees to participate
in the Plan.


           3.14           “Exchange Act” means the Securities Exchange Act of
1934, as amended.


2

--------------------------------------------------------------------------------




           3.15           “Exercise Price” means the price at which a share of
Common Stock may be purchased by an Optionee pursuant to an Option.


           3.16           “Fair Market Value” shall be equal to the fair market
value per share of the Corporation's Common Stock on the date an Option is
granted.  For purposes hereof, the Fair Market Value of a share of Common Stock
shall be the closing sale price of a share of Common Stock on the date in
question (or, if such day is not a trading day in the U.S. markets, on the
nearest preceding trading day), as reported with respect to the principal market
(or the composite of the markets, if more than one) or national quotation system
in which such shares are then traded, or if no such closing prices are reported,
the mean between the high bid and low asked prices that day on the principal
market or national quotation system then in use.  Notwithstanding the foregoing,
if the Common Stock is not readily tradable on an established securities market
for purposes of Section 409A of the Code, then the Fair Market Value shall be
determined by means of a reasonable valuation method that takes into
consideration all available information material to the value of the Corporation
and that otherwise satisfies the requirements applicable under Section 409A of
the Code and the regulations thereunder.


           3.17           “FDIC” means the Federal Deposit Insurance
Corporation.


           3.18           “Incentive Stock Option” means any Option granted
under this Plan which the Board intends (at the time it is granted) to be an
incentive stock option within the meaning of Section 422 of the Code or any
successor thereto.


           3.19           “Non-Employee Director” means a member of the Board
(including advisory boards, if any) of the Corporation or any Subsidiary Company
or any successor thereto, including an Advisory Director of the Board of the
Corporation and/or any Subsidiary Company, or a former Officer or Employee of
the Corporation and/or any Subsidiary Company serving as a Director or Advisory
Director, who is not an Officer or Employee of the Corporation or any Subsidiary
Company.


           3.20           “Non-Qualified Option” means any Option granted under
this Plan which is not an Incentive Stock Option.


           3.21           “Offering” means the offering of Common Stock to the
public completed during 2003 in connection with the conversion of the Bank from
the mutual to the stock form of organization and the issuance of the capital
stock of the Bank to the Corporation.


           3.22           “Officer” means an Employee whose position in the
Corporation or Subsidiary Company is that of a corporate officer, as determined
by the Board.


           3.23           “Option” means a right granted under this Plan to
purchase Common Stock.


           3.24           “Optionee” means an Employee or Non-Employee Director
or former Employee or Non-Employee Director to whom an Option is granted under
the Plan.


3

--------------------------------------------------------------------------------




           3.25           “Retirement” means:


           (a) A termination of employment which constitutes a “retirement” at
the “normal retirement age” or later under the Keystone Nazareth Bank & Trust
Company 401(k) Plan or such other qualified pension benefit plan maintained by
the Corporation or a Subsidiary Company as may be designated by the Board or the
Committee, or, if no such plan is applicable, which would constitute
“retirement” under the Keystone Nazareth Bank & Trust Company 401(k) Plan, if
such individual were a participant in that plan, provided, however, that the
provisions of this subsection (a) will not apply as long as an Optionee
continues to serve as a Non-Employee Director, including service as an Advisory
Director.


           (b)  With respect to Non-Employee Directors, retirement means
retirement from service on the Board of Directors of the Corporation or a
Subsidiary Company or any successors thereto (including service as an Advisory
Director to the Corporation or any Subsidiary Company) after reaching normal
retirement age as established by the Company.


           3.26           “Stock Option Agreement” means the written agreement
setting forth the number of shares subject to the Option, the exercise price
thereof, designating the Option as an Incentive Stock Option or a Non-Qualified
Option and such other terms of the Option as the Committee shall deem
appropriate.


           3.27           “Subsidiary Companies” means those subsidiaries of the
Corporation, including the Bank, which meet the definition of “subsidiary
corporations” set forth in Section 424(f) of the Code, at the time of granting
of the Option in question.


ARTICLE IV
ADMINISTRATION OF THE PLAN


           4.01           Duties of the Committee.  The Plan shall be
administered and interpreted by the Committee, as appointed from time to time by
the Board pursuant to Section 4.02.  The Committee shall have the authority to
adopt, amend and rescind such rules, regulations and procedures as, in its
opinion, may be advisable in the administration of the Plan, including, without
limitation, rules, regulations and procedures which (i) address matters
regarding the satisfaction of an Optionee's tax withholding obligation pursuant
to Section 12.02 hereof, (ii) to the extent permissible by applicable law and
regulation, include arrangements to facilitate the Optionee's ability to borrow
funds for payment of the exercise or purchase price of an Option, if applicable,
from securities brokers and dealers, and (iii) subject to any legal or
regulatory restrictions or limitations,  include arrangements which provide for
the payment of some or all of such exercise or purchase price by delivery of
previously owned shares of Common Stock or other property and/or by withholding
some of the shares of Common Stock which are being acquired.  The interpretation
and construction by the Committee of any provisions of the Plan, any rule,
regulation or procedure adopted by it pursuant thereto or of any Option shall be
final and binding in the absence of action by the Board.


4

--------------------------------------------------------------------------------




           4.02           Appointment and Operation of the Committee.  The
members of the Committee shall be appointed by, and will serve at the pleasure
of, the Board.  The Board from time to time may remove members from, or add
members to, the Committee, provided the Committee shall continue to consist of
two or more members of the Board, each of whom shall be a Non-Employee Director,
as defined in Rule 16b-3(b)(3)(i) of the Exchange Act or any successor
thereto.  In addition, each member of the Committee shall be an (i) “outside
director” within the meaning of Section 162(m) of the Code and regulations
thereunder at such times as is required under such regulations and (ii) an
"independent director" as such term is defined in Rule 4200(a)(15) of the
Marketplace Rules of the Nasdaq Stock Market.  The Committee shall act by vote
or written consent of a majority of its members.  Subject to the express
provisions and limitations of the Plan, the Committee may adopt such rules,
regulations and procedures as it deems appropriate for the conduct of its
affairs.  It may appoint one of its members to be chairman and any person,
whether or not a member, to be its secretary or agent.  The Committee shall
report its actions and decisions to the Board at appropriate times but in no
event less than one time per calendar year.


           4.03           Revocation for Misconduct.  The Board or the Committee
may by resolution immediately revoke, rescind and terminate any Option, or
portion thereof, to the extent not yet vested, previously granted or awarded
under this Plan to an Employee who is discharged from the employ of the
Corporation or a Subsidiary Company for cause, which, for purposes hereof, shall
mean termination because of the Employee's personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order.  Options granted to a Non-Employee Director who is
removed for cause pursuant to the Corporation's Articles of Incorporation or
Bylaws or the Bank’s Articles of Incorporation and Bylaws or the constituent
documents of such other Subsidiary Company on whose board he serves shall
terminate as of the effective date of such removal.


           4.04           Limitation on Liability.  Neither the members of the
Board nor any member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any rule, regulation
or procedure adopted by it pursuant thereto or any Options granted under it.  If
a member of the Board or the Committee is a party or is threatened to be made a
party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, by reason of anything
done or not done by him in such capacity under or with respect to the Plan, the
Corporation shall, subject to the requirements of applicable laws and
regulations, indemnify such member against all liabilities and expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by him in connection with such action, suit or
proceeding if he acted in good faith and in a manner he reasonably believed to
be in the best interests of the Corporation and its Subsidiary Companies and,
with respect to any criminal action or proceeding, had no reasonable cause to
believe his conduct was unlawful.




5

--------------------------------------------------------------------------------




           4.05           Compliance with Law and Regulations.  All Options
granted hereunder shall be subject to all applicable federal and state laws,
rules and regulations and to such approvals by any government or regulatory
agency as may be required.  The Corporation shall not be required to issue or
deliver any certificates for shares of Common Stock prior to the completion of
any registration or qualification of or obtaining of consents or approvals with
respect to such shares under any federal or state law or any rule or regulation
of any government body, which the Corporation shall, in its sole discretion,
determine to be necessary or advisable.  Moreover, no Option may be exercised if
such exercise would be contrary to applicable laws and regulations.


           4.06           Restrictions on Transfer.  The Corporation may place a
legend upon any certificate representing shares acquired pursuant to an Option
granted hereunder noting that the transfer of such shares may be restricted by
applicable laws and regulations.


           4.07           No Deferral of Compensation Under Section 409A of the
Code.  All Options granted under the Plan are designed to not constitute a
deferral of compensation for purposes of Section 409A of the
Code.  Notwithstanding any other provision in this Plan to the contrary, all of
the terms and conditions of any Options granted under this Plan shall be
designed to satisfy the exemption for stock options set forth in the regulations
issued under Section 409A of the Code.  Both this Plan and the terms of all
Options granted hereunder shall be interpreted in a manner that requires
compliance with all of the requirements of the exemption for stock options set
forth in the regulations issued under Section 409A of the Code.  No Optionee
shall be permitted to defer the recognition of income beyond the exercise date
of a Non-Qualified Option or beyond the date that the Common Stock received upon
the exercise of an Incentive Stock Option is sold.


ARTICLE V
ELIGIBILITY


           Options may be granted to such Employees or Non-Employee Directors of
the Corporation and its Subsidiary Companies as may be designated from time to
time by the Board or the Committee.  Options may not be granted to individuals
who are not Employees or Non-Employee Directors of either the Corporation or its
Subsidiary Companies.  Non-Employee Directors shall be eligible to receive only
Non-Qualified Options.


ARTICLE VI
COMMON STOCK COVERED BY THE PLAN


           6.01           Option Shares.  The aggregate number of shares of
Common Stock which may be issued pursuant to this Plan, subject to adjustment as
provided in Article IX, shall be 2,020,118.  None of such shares shall be the
subject of more than one Option at any time, but if an Option as to any shares
is surrendered before exercise, or expires or terminates for any reason without
having been exercised in full, or for any other reason ceases to be exercisable,
the number of shares covered thereby shall again become available for grant
under the Plan as if no Options had been previously granted with respect to such
shares.  During the time this Plan remains in effect, the aggregate grants of
Options to each Employee and each Non-Employee Director shall not exceed 25% and
5% of the shares of Common Stock available under the Plan,
respectively.  Options granted to Non-Employee  Directors in the aggregate may
not exceed 30% of the number of shares available under this Plan.


6

--------------------------------------------------------------------------------




           6.02           Source of Shares.  The shares of Common Stock issued
under the Plan may be authorized but unissued shares, treasury shares or shares
purchased by the Corporation on the open market or from private sources for use
under the Plan.


ARTICLE VII
DETERMINATION OF
OPTIONS, NUMBER OF SHARES, ETC.


           The Board or the Committee shall, in its discretion, determine from
time to time which Employees or Non-Employee Directors will be granted Options
under the Plan, the number of shares of Common Stock subject to each Option, and
whether each Option will be an Incentive Stock Option or a Non-Qualified
Option.  In making all such determinations there shall be taken into account the
duties, responsibilities and performance of each respective Employee and
Non-Employee Director, his or her present and potential contributions to the
growth and success of the Corporation, his or her salary or other compensation
and such other factors as the Board or the Committee shall deem relevant to
accomplishing the purposes of the Plan.  The Board or the Committee may but
shall not be required to request the written recommendation of the Chief
Executive Officer of the Corporation other than with respect to Options to be
granted to him or her.


ARTICLE VIII
OPTIONS


           Each Option granted hereunder shall be on the following terms and
conditions:


           8.01          Stock Option Agreement.  The proper Officers on behalf
of the Corporation and each Optionee shall execute a Stock Option Agreement
which shall set forth the total number of shares of Common Stock to which it
pertains, the exercise price, whether it is a Non-Qualified Option or an
Incentive Stock Option, and such other terms, conditions, restrictions and
privileges as the Board or the Committee in each instance shall deem
appropriate, provided they are not inconsistent with the terms, conditions and
provisions of this Plan.  Each Optionee shall receive a copy of his executed
Stock Option Agreement.  Any Option granted with the intention that it will be
an Incentive Stock Option but which fails to satisfy a requirement for Incentive
Stock Options shall continue to be valid and shall be treated as a Non-Qualified
Option.


           8.02           Option Exercise Price.


           (a)              Incentive Stock Options.  The per share price at
which the subject Common Stock may be purchased upon exercise of an Incentive
Stock Option shall be no less than one hundred percent (100%) of the Fair Market
Value of a share of Common Stock at the time such Incentive Stock Option is
granted, except as provided in Section 8.09(b).


           (b)              Non-Qualified Options.  The per share price at which
the subject Common Stock may be purchased upon exercise of a Non-Qualified
Option shall be no less than one hundred percent (100%) of the Fair Market Value
of a share of Common Stock at the time such Non-Qualified Option is granted.


7

--------------------------------------------------------------------------------




           8.03           Vesting and Exercise of Options.


           (a)             General Rules.  Incentive Stock Options and
Non-Qualified Options shall become vested and exercisable at a rate no more
rapid than 20% per year, commencing one year from the date of grant as shall be
determined by the Committee, and the right to exercise shall be
cumulative.  Notwithstanding the foregoing, except as provided in Section
8.03(b) hereof, no vesting shall occur on or after an Employee's employment
and/or service as a Non-Employee Director (which, for purposes hereof, shall
include service as an Advisory Director) with the Corporation or any of the
Subsidiary Companies is terminated.  In determining the number of shares of
Common Stock with respect to which Options are vested and/or exercisable,
fractional shares will be rounded down to the nearest whole number, provided
that such fractional shares shall be aggregated and deemed vested on the final
date of vesting.


           (b)              Accelerated Vesting.  Unless the Board or the
Committee shall specifically state otherwise at the time an Option is granted,
all Options granted under this Plan shall become vested and exercisable in full
on the date an Optionee terminates his employment with the Corporation or a
Subsidiary Company or service as a Non-Employee Director (including for purposes
hereof service as an Advisory Director) because of his death or Disability
(provided, however, no such accelerated vesting shall occur if an Optionee
remains employed by or continues to serve as a Director (including for purposes
hereof service as an Advisory Director) of at least one member of the Employer
Group).  Furthermore, notwithstanding the general rule contained in Section
8.03(a), all Options granted under this Plan shall become vested and exercisable
in full as of the effective date of a Change in Control.


           8.04           Duration of Options.


           (a)              General Rule.  Except as provided in Sections
8.04(b) and 8.09, each Option or portion thereof granted to Employees and
Non-Employee Directors shall be exercisable at any time on or after it vests and
becomes exercisable until the earlier of (i) ten (10) years after its date of
grant or (ii) six (6) months after the date on which the Optionee ceases to be
employed (or in the service of the Board of Directors) by the Corporation and
all Subsidiary Companies, unless the Board of Directors or the Committee in its
discretion decides at the time of grant or thereafter to extend such period of
exercise to a period not exceeding three (3) years.  In the event an Incentive
Stock Option is not exercised within 90 days of the effective date of
termination of Optionee's status as an Employee, the tax treatment accorded
Incentive Stock Options by the Code may not be available.  In addition, the
accelerated vesting of Incentive Stock Options provided by Section 8.03(b) may
result in all or a portion of such Incentive Stock Options no longer qualifying
as Incentive Stock Options.

 
           (b)              Exception for Termination Due to Disability,
Retirement, Change in Control or Death.  Unless the Board or the Committee shall
specifically state otherwise at the time an Option is granted: (i) if an
Employee terminates his employment with the Corporation or a Subsidiary Company
as a result of Disability or Retirement without having fully exercised his
Options, the Employee shall have the right, during the three (3) year period
following his termination due to Disability or Retirement, to exercise such
Options, and (ii) if a Non-Employee Director terminates his service as a
director (including service as an Advisory Director) with the Corporation or a
Subsidiary Company as a result of Disability or Retirement without having fully
exercised his Options, the Non-Employee Director shall have the right, during
the three (3) year period following his termination due to Disability or
Retirement, to exercise such Options.


8

--------------------------------------------------------------------------------




           Subject to the provisions of Article IX hereof, unless the Board or
the Committee shall specifically state otherwise at the time an Option is
granted, if an Employee or Non-Employee Director terminates his employment or
service with the Corporation or a Subsidiary Company following a Change in
Control without having fully exercised his Options, the Optionee shall have the
right to exercise such Options during the remainder of the original ten (10)
year term (or five (5) year term for Options subject to Section 8.09(b) hereof)
of the Option from the date of grant.


           If an Optionee dies while in the employ or service of the Corporation
or a Subsidiary Company or terminates employment or service with the Corporation
or a Subsidiary Company as a result of Disability or Retirement and dies without
having fully exercised his Options, the executors, administrators, legatees or
distributees of his estate shall have the right, during the one (1) year period
following his death, to exercise such Options.


           In no event, however, shall any Option be exercisable more than ten
(10) years (five (5) years for Options subject to Section 8.09(b) hereof) from
the date it was granted.


           8.05           Nonassignability.  Options shall not be transferable
by an Optionee except by will or the laws of descent or distribution, and during
an Optionee's lifetime shall be exercisable only by such Optionee or the
Optionee's guardian or legal representative.  Notwithstanding the foregoing, or
any other provision of this Plan, an Optionee who holds Non-Qualified Options
may transfer such Options to his immediate family or to a duly established trust
for the benefit of one or more of these individuals.   For purposes hereof,
“immediate family” includes but is not necessarily limited to, the Participant's
spouse, children (including step children), parents, grandchildren and great
grandchildren.  Options so transferred may thereafter be transferred only to the
Optionee who originally received the grant or to an individual or trust to whom
the Optionee could have initially transferred the Option pursuant to this
Section 8.05.  Options which are transferred pursuant to this Section 8.05 shall
be exercisable by the transferee according to the same terms and conditions as
applied to the Optionee.


           8.06           Manner of Exercise.  Options may be exercised in part
or in whole and at one time or from time to time.  The procedures for exercise
shall be set forth in the written Stock Option Agreement provided for in Section
8.01 above.


           8.07           Payment for Shares.  Payment in full of the purchase
price for shares of Common Stock purchased pursuant to the exercise of any
Option shall be made to the Corporation upon exercise of the Option.  All shares
sold under the Plan shall be fully paid and nonassessable.  Payment for shares
may be made by the Optionee (i) in cash or by check, (ii) by delivery of a
properly executed exercise notice, together with irrevocable instructions to a
broker to sell the shares and then to properly deliver to the Corporation the
amount of sale proceeds to pay the exercise price, all in accordance with
applicable laws and regulations, or (iii) at the discretion of the Board or the
Committee, by delivering shares of Common Stock (including shares acquired
pursuant to the previous exercise of an Option) equal in fair market value to
the purchase price of the shares to be acquired pursuant to the Option, by
withholding some of the shares of Common Stock which are being purchased upon
exercise of an Option, or any combination of the foregoing.  With respect to
subclause (iii) hereof, the shares of Common Stock delivered to pay the purchase
price must have either been (x) purchased in open market transactions or (y)
issued by the Corporation pursuant to a plan thereof more than six months prior
to the exercise date of the Option (or one year in the case of previously
exercised Incentive Stock Options).


9

--------------------------------------------------------------------------------




           8.08           Voting and Dividend Rights.  No Optionee shall have
any voting or dividend rights or other rights of a shareholder in respect of any
shares of Common Stock covered by an Option prior to the time that his name is
recorded on the Corporation's shareholder ledger as the holder of record of such
shares acquired pursuant to an exercise of an Option.


           8.09           Additional Terms Applicable to Incentive Stock
Options.  All Options issued under the Plan which are designated as Incentive
Stock Options will be subject, in addition to the terms detailed in Sections
8.01 to 8.08 above, to those contained in this Section 8.09.


           (a)              Amount Limitation.  Notwithstanding any contrary
provisions contained elsewhere in this Plan and as long as required by Section
422 of the Code, the aggregate Fair Market Value, determined as of the time an
Incentive Stock Option is granted, of the Common Stock with respect to which
Incentive Stock Options are exercisable for the first time by the Optionee
during any calendar year, under this Plan and stock options that satisfy the
requirements of Section 422 of the Code under any other stock option plans
maintained by the Corporation (or any parent or Subsidiary Company), shall not
exceed $100,000.


           (b)              Limitation on Ten Percent Shareholders.  The price
at which shares of Common Stock may be purchased upon exercise of an Incentive
Stock Option granted to an individual who, at the time such Incentive Stock
Option is granted, owns, directly or indirectly, more than ten percent (10%) of
the total combined voting power of all classes of stock issued to shareholders
of the Corporation or any Subsidiary Company, shall be no less than one hundred
and ten percent (110%) of the Fair Market Value of a share of the Common Stock
of the Corporation at the time of grant, and such Incentive Stock Option shall
by its terms not be exercisable after the earlier of the date determined under
Section 8.04 or the expiration of five (5) years from the date such Incentive
Stock Option is granted.


           (c)              Notice of Disposition; Withholding; Escrow.  An
Optionee shall immediately notify the Corporation in writing of any sale,
transfer, assignment or other disposition (or action constituting a
disqualifying disposition within the meaning of Section 421 of the Code) of any
shares of Common Stock acquired through exercise of an Incentive Stock Option,
within two (2) years after the grant of such Incentive Stock Option or within
one (1) year after the acquisition of such shares, setting forth the date and
manner of disposition, the number of shares disposed of and the price at which
such shares were disposed of.  The Corporation shall be entitled to withhold
from any compensation or other payments then or thereafter due to the Optionee
such amounts as may be necessary to satisfy any minimum withholding requirements
of federal or state law or regulation and, further, to collect from the Optionee
any additional amounts which may be required for such purpose.  The Committee
may, in its discretion, require shares of Common Stock acquired by an Optionee
upon exercise of an Incentive Stock Option to be held in an escrow arrangement
for the purpose of enabling compliance with the provisions of this Section
8.09(c).




10

--------------------------------------------------------------------------------




ARTICLE IX
ADJUSTMENTS FOR CAPITAL CHANGES


 9.01     General Adjustments. The aggregate number of shares of Common Stock
available for issuance under this Plan, the number of shares to which any Option
relates, the maximum number of shares that can be covered by Options to each
Employee, each Non-Employee Director and Non-Employee Directors as a group and
the exercise price per share of Common Stock under any Option shall be
proportionately adjusted for any increase or decrease in the total number of
outstanding shares of Common Stock issued subsequent to theEffective Date of
this Plan resulting from a split, subdivision or consolidation of shares or any
other capital adjustment, the payment of a stock dividend, or other increase or
decrease in such shares effected without receipt or payment of consideration by
the Corporation.


9.02      Adjustments for Mergers and Other Corporate Transactions. If, upon a
merger, consolidation, reorganization, liquidation, recapitalization or the like
of the Corporation, the shares of the Corporation'’s Common Stock shall be
exchanged for other securities of the Corporation or of another corporation,
each Option shall be converted, subject to the conditions herein stated, into
the right to purchase or acquire such number of shares of Common Stock or amount
of other securities of the Corporation or such other corporation as were
exchangeable for the number of shares of Common Stock of the Corporation which
such Optionees would have been entitled to purchase or acquire except for such
action, and appropriate adjustments shall be made to the per share exercise
price of outstanding Options, provided that in each case the number of shares or
other securities subject to the substituted or assumed stock options and the
exercise price thereof shall be determined in a manner that satisfies the
requirements of Treasury Regulation §1.424-1 and the regulations issued under
Section 409A of the Code so that the substituted or assumed option is not deemed
to be a modification of the outstanding Options.


ARTICLE X
AMENDMENT AND TERMINATION OF THE PLAN


           The Board may, by resolution, at any time terminate or amend the Plan
with respect to any shares of Common Stock as to which Options have not been
granted, subject to regulations of the FDIC and any required shareholder
approval or any shareholder approval which the Board may deem to be advisable
for any reason, such as for the purpose of obtaining or retaining any statutory
or regulatory benefits under tax, securities or other laws or satisfying any
applicable stock exchange listing requirements.  The Board may not, without the
consent of the holder of an Option, alter or impair any Option previously
granted or awarded under this Plan except as provided by Article IX hereof or
except as specifically authorized herein.


           Notwithstanding anything to the contrary herein, in no event shall
the Board of Directors without shareholder approval amend the Plan or shall the
Board of Directors or the Committee amend an Option in any manner that
effectively allows the repricing of any Option previously granted under the Plan
either through a reduction in the Exercise Price or through the cancellation and
regrant of a new Option in exchange for the cancelled Option (except as
permitted pursuant to Article IX in connection with a change in the
Corporation’s capitalization).


11

--------------------------------------------------------------------------------




ARTICLE XI
EMPLOYMENT RIGHTS


           Neither the Plan nor the grant of any Options hereunder nor any
action taken by the Committee or the Board in connection with the Plan shall
create any right on the part of any Employee or Non-Employee Director of the
Corporation or a Subsidiary Company to continue in such capacity.


ARTICLE XII
WITHHOLDING


           12.01         Tax Withholding.  The Corporation may withhold from any
cash payment made under this Plan sufficient amounts to cover any applicable
minimum withholding and employment taxes, and if the amount of such cash payment
is insufficient, the Corporation may require the Optionee to pay to the
Corporation the amount required to be withheld as a condition to delivering the
shares acquired pursuant to an Option.  The Corporation also may withhold or
collect amounts with respect to a disqualifying disposition of shares of Common
Stock acquired pursuant to exercise of an Incentive Stock Option, as provided in
Section 8.09(c).


           12.02         Methods of Tax Withholding.  The Board or the Committee
is authorized to adopt rules, regulations or procedures which provide for the
satisfaction of an Optionee's tax withholding obligation by the retention of
shares of Common Stock to which the Employee would otherwise be entitled
pursuant to an Option and/or by the Optionee's delivery of previously owned
shares of Common Stock or other property.




ARTICLE XIII
EFFECTIVE DATE OF THE PLAN; TERM


           13.01         Effective Date of the Plan.  This Plan shall become
effective on the Effective Date, and Options may be granted hereunder no earlier
than the date this Plan is approved by shareholders and no later than the
termination of the Plan, provided this Plan is approved by shareholders of the
Corporation pursuant to Article XIV hereof.  The amendment and restatement of
this Plan was adopted effective as of November 15, 2007.


           13.02         Term of Plan.  Unless sooner terminated, this Plan
shall remain in effect for a period of ten (10) years ending on the tenth
anniversary of the Effective Date.  Termination of the Plan shall not affect any
Options previously granted and such Options shall remain valid and in effect
until they have been fully exercised or earned, are surrendered or by their
terms or the terms hereof expire or are forfeited.




12

--------------------------------------------------------------------------------




ARTICLE XIV
SHAREHOLDER APPROVAL


           The stockholders of the Corporation approved this Plan as originally
adopted at a meeting of stockholders of the Corporation held within twelve (12)
months following the Effective Date in order to meet the requirements of (i)
Section 422 of the Code and regulations thereunder, (ii) Section 162(m) of the
Code and regulations thereunder, and (iii) the Nasdaq Stock Market for continued
quotation of the Common Stock on the Nasdaq Global Market.


ARTICLE XV
MISCELLANEOUS


           15.01         Governing Law.  To the extent not governed by federal
law, this Plan shall be construed under the laws of the Commonwealth of
Pennsylvania.


13

--------------------------------------------------------------------------------



